DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 is presented for examination.
Claim 1 is amended.
Claim 2-20 are newly added.

Information Disclosure Statement
The information disclosure statement(s) submitted on 04/30/21 & 11/05/21 have being considered by the examiner and made of record in the application file. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
7.	The drawings filed on 03/19/21 are accepted by the examiner.




Allowable Subject Matter
8.	Claims 1-20 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
10.	Claims 1 & 11 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
11.	In claims 1 & 11: “wherein the first PDSCH is rate matched around a subset of the configured resource set for downlink control monitoring in the first transmit time interval, and wherein the second PDSCH 1s rate matched around the subset of the configured resource set for downlink control monitoring in the second transmit time interval” in combination with other limitations recited as specified in claims 1 & 11.
12.	In claims 1 & 11: Note that the first closest prior art Qualcomm, NPL document, “downlink design for shortened TTI” (as disclosed in the IDS) discloses An apparatus (See Section 2.1; a user equipment (UE))/a method comprising: 
a controller that 
configures a resource set for downlink control monitoring,
 schedules PDSCH via transmitting a downlink assignment, the downlink assignment indicating a set of scheduled transmit time intervals for a PDSCH from a network in a first transmit time interval belonging to the set of scheduled transmit time intervals (See section 2.1; “sPDSCH allocation structure-Block allocation of sTTI resources), 
determines, based on the downlink assignment, a first set of resources for transmitting a first PDSCH in the first transmit time interval, where the configured resource set for downlink control monitoring overlaps the first set of resources (See Section 2.1 & FIG. 1; wherein the resource allocation assignment is the “sPDCCH” of sTTI0, and the first set of resources is the sPDCCH for UEA in block 0 and sTTI0; see also FIG. 2), 
determines, based on the downlink assignment, a second set of resources for transmitting a second PDSCH in the second transmit time interval (See section 2.1 and FIG. 1; wherein the resource allocation assignment is the “sPDCCH” of sTTI0, and the first set of resources is the sPDCCH for UEA in block 0 and sTTI0; wherein the two PDSCH do not overlap and the resource set configured for DCI is seen as the first symbol: “sPDCCH control channel should be embedded within the block and positioned in the first symbol to allow early decoded); and
Note that the second closest prior art Lenovo, NPL document, “Design of DL channels for shortened TTI” France 13 MAY 2016 (as disclosed in the IDS) discloses a transceiver coupled to the controller, where the transceiver
 transmits the first PDSCH in the first set of resources in the first transmit time interval (See Section 1; sending legacy TTI non-unicast PDSCH and short TTI), and
Note that the third closest prior art LG, NPL document, “Discussion on sPDSCH and DMRS design” Reno, USA 14th -18th November 2016 (as disclosed in the IDS) discloses  transmits the second PDSCH in the second set of resources in the second transmit time interval (See Section 2; transmitting CRS in the second OFDM symbol in the sTTI, sPDSCH transmission can be fallback to CRS based TM).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Tabet et al. 2017/0055246 A1 (Title: Non-PDCCH signaling f SIB resource assignment) (See Para. 0079, 0098 & 0112).
B.	Sarkar et al. 2016/0353415 A1 (Title: System and methods for downlink scheduling that mitigate PDCCH congestion) (See Abstract, Para. 0072, 0083 & 0092).
C.	Chung et al. 2016/0330003 A1 (Title: Method for transmitting and receiving signal for low latency in wireless communication system and apparatus therefor) (See Para. 0100, 0107 & 0176).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469